891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles William LEVY, Plaintiff-Appellant,v.COUNTY OF FAIRFAX, Defendant-Appellee.
No. 89-1505.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 14, 1989.Decided:  Nov. 13, 1989.

Charles William Levy, appellant pro se.
Edward Everett Rose, III (County Attorney's Office for the County of Fairfax), for appellee.
Before DONALD RUSSELL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Charles William Levy appeals from the district court's order granting defendant's motion for summary judgment on Levy's civil complaint.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm* on the reasoning of the district court.   Levy v. County of Fairfax, CA-88-361-A (E.D.Va. July 21, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In light of our view of the merits of this appeal, we deny Levy's motion for an injunction